Scott, Judge,
delivered the opinion of the court.
The instructions given in this case were favorable to the defendant, and no exceptions were taken to them by him. There was no evidence admitted against the defendant or for the plaintiff on which any point was made in this court. The evidence was sufficient to warrant the verdict without that *388given in rebuttal by Bullock showing that Charles Collins was a secret partner of the firm of McConnell & Co. The affidavits filed in support of the motion for a new trial on the ground of surprise, did not make out a case for that purpose. The verdict upon the entire record is entirely satisfactory, and should not in our opinion be set aside. The other judges concurring, the judgment will be affirmed.